      Case 4:21-cv-00072-P Document 1 Filed 01/21/21                   Page 1 of 6 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

L&L FABRICATION LLC,                              §
                                                  §
     Plaintiff,                                   §
                                                  §
                                                  §
                                                  §
v..
v                                                 §
                                                  §   CIVIL ACTION NO.
                                                  §
                                                  §
AMERISURE INSURANCE                               §
                                                  §
COMPANY                                           §
                                                  §
    Defendant.                                    §
                                                  §


                  DEFENDANT AMERISURE INSURANCE COMPANY’S
                                                COMPANY'S
                             NOTICE OF REMOVAL


TO THE HONORABLE COURT:

        Pursuant to 28 U.S. C. §§ 1332, 1441, and 1446(a), as well as Local Rule 81, Defendant

Amerisure Insurance
Amerisure Insurance Company
                    Company (“Defendant”)
                            ("Defendant") files
                                           files this
                                                 this Notice    Removal and
                                                      Notice of Removal and respectfully
                                                                             respectfully

shows that diversity subject-matter jurisdictions exists and removal is timely.

                                            I.
                                     BACKGROUND FACTS

        1.      This lawsuit arises out of an
                                           an insurance
                                               insurance coverage
                                                         coverage dispute
                                                                  dispute regarding
                                                                          regarding hail damage.
                                                                                         damage.

Plaintiff alleges that its commercial
                           commercial building sustained hail damage in excess of
                                                                               of $1,000,000.00
                                                                                  $1,000,000.00

and that Defendant refused to replace the roof of the
                                                   the subject property. See Plaintiff's
                                                       subject property.     Plaintiff’s Original
                                                                                         Original

Petition, p. 3. Plaintiff
                 Plaintiff alleges
                            alleges aa single
                                        single cause
                                               cause of
                                                     of action
                                                        action against
                                                               against Defendant
                                                                       Defendant for breach
                                                                                     breach of contract.

Id. at 4.

                                            II.
                                  TIMELINESS OF REMOVAL

        2.                                              Original Petition styled L&L Fabrication
               On January 11, 2021, Plaintiff filed its Original

       Amerisure Insurance
LLC v. Amerisure Insurance Company,
                           Company, Cause No. 067-322819-21
                                              067-322819-21 in the 67th Judicial
                                                                        Judicial District
                                                                                 District




NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                         P AGE 1 OF 6
                                                                                            PAGE
D/1030810v3
     Case 4:21-cv-00072-P Document 1 Filed 01/21/21                 Page 2 of 6 PageID 2



                             (“Underlying Lawsuit").
Court, Tarrant County, Texas ("Underlying Lawsuit”). See id. Defendant accepted service on

January 12, 2021, and was otherwise notified of the Underlying Lawsuit on January 12, 2021.

       3.      Defendant files this Notice of Removal within the thirty-day time period imposed

by 28 U.S.C. § 1446(b). Accordingly,
                        Accordingly, this
                                     this Notice
                                          Notice of Removal is timely.

                                          III.
                               DIVERSITY OF CITIZENSHIP

       4.      Removal is proper under 28 U.S.C. §§ 1441 and 1332 because there is complete
                                                                                   complete

diversity of citizenship between Plaintiff and Defendant and the amount in controversy
                                                                           controversy exceeds

$75,000.00, exclusive of interest and costs.

       5.
       5.      Plaintiff is a limited liability company organized and existing in the state of Texas

         principal place
with its principal place of business
                            business in Tarrant County,
                                     in Tarrant County, Texas. A limited
                                                        Texas. A  limited liability
                                                                           liability company
                                                                                     company is

assigned the citizenship of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080

                 Upon information
(5th Cir. 2008). Upon  information and
                                   and belief,
                                       belief, Plaintiff's
                                               Plaintiff’s limited
                                                            limited liability
                                                                     liability company
                                                                               company members are

citizens of the State of Texas and are not citizens of Michigan.

       6.
       6.      Defendant is an insurance company organized
                                                 organized and existing
                                                               existing under
                                                                        under the laws of the

state
state of Michigan
         Michigan and having
                      having its
                             its principal
                                 principal place
                                           place of
                                                 of business
                                                     business in
                                                               in Farmington
                                                                   Farmington Hills,
                                                                              Hills, Michigan.
                                                                                     Michigan.

Defendant is not a citizen of Texas.

       7.      Based upon the foregoing, the parties are completely diverse within the meaning

of 28 U.S.C. §1332.

                                             IV.
                                       VENUE IS PROPER

       8.      Venue in this district is proper under 28 U.S.C. §§ 124(a)(2) and 1446(a) because

the Northern District of Texas, Fort Worth Division, encompasses Tarrant County, Texas and is

“the district and division embracing the place where such action is pending.”
"the                                                                pending."



NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                      P AGE 2 OF 6
                                                                                         PAGE
D/1030810v3
     Case 4:21-cv-00072-P Document 1 Filed 01/21/21                    Page 3 of 6 PageID 3



                                           V.
                                 AMOUNT IN CONTROVERSY

        9.      Plaintiff alleges that it incurred hail damage in excess of $1,000,000.00 and seeks

to recover its actual damages. See Plaintiff's
                                   Plaintiff’s Original
                                               Original Petition ¶ 16, and Prayer for Relief (a-e).

Therefore,
Therefore, because
           because the amount in controversy
                   the amount    controversy exceeds
                                             exceeds the $75,000.00
                                                         $75,000.00 threshold
                                                                    threshold required
                                                                              required to

invoke this
invoke      Court’s jurisdiction,
       this Court's jurisdiction, removal
                                   removalisisproper.  28 U.S.C.
                                               proper. 28 U.S.C. §§ 1332(a);
                                                                     1332(a); see
                                                                              see St.
                                                                                  St. Paul
                                                                                      Paul

Reinsurance Co.,
Reinsurance              Greenberg, 134 F.3d 1250, 1253 (5th Cir.
            Co., Ltd. v. Greenberg,                          Cir. 1998)
                                                                  1998) (noting
                                                                        (noting the
                                                                                the district
                                                                                    district

court examines the complaint to determine whether it is facially apparent that the claim exceeds

the jurisdictional minimum); see also KVOS, Inc. v. Associated Press, 299 U.S. 269, 277 (1936)

(holding allegation in pleading is sufficient to establish amount in controversy).

                                         VI.
                       THIS NOTICE IS PROCEDURALLY CORRECT

        10.
        10.     Pursuant to
                Pursuant              §1446(a), the
                         to 28 U.S.C. §1446(a), the Plaintiff’s Original Petition,
                                                    Plaintiff's Original Petition, as
                                                                                   as well
                                                                                      well as the

 acceptance of service
 acceptance    service by Defendant,
                          Defendant, is
                                     is included
                                        included in
                                                 in the index attached
                                                              attached hereto
                                                                       hereto as Exhibit
                                                                                 Exhibit A and

 Exhibit C.3.

        11.
        11.     Pursuant to
                Pursuant    28 U.S.C.
                         to 28 U.S.C. §1446(d),
                                       §1446(d), promptly
                                                 promptly after
                                                          after Defendant
                                                                Defendant files
                                                                          files this
                                                                                 this Notice,
                                                                                      Notice,

written notice of the filing will be given to Plaintiff, the adverse party.

        12.
        12.     Pursuant to
                Pursuant       U.S.C. §1446(d),
                         to 28 U.S.C. §1446(d), promptly
                                                promptly after Defendant files
                                                         after Defendant files this Notice of
                                                                               this Notice

Removal, aa true
Removal,    true and correct
                     correct copy will be filed
                                          filed with
                                                with the
                                                      the Clerk
                                                          Clerk of
                                                                of the
                                                                    the Tarrant
                                                                         Tarrant County
                                                                                 County District
                                                                                        District

Court, the state court from which this action was removed.

        13.
        13.     Pursuant to this Court’s
                                 Court's Local Rule 81, attached
                                                        attached to
                                                                  to this
                                                                      this Notice
                                                                           Notice of
                                                                                  of Removal are the

documents required by U.S.C.
                      U.S.C. §§ 1446(a)
                                1446(a) and
                                        and Local Rule 81 as follows:

                (1)     Index of all documents filed in the State Court Action (Exhibit A);

                (2)     Docket Sheet in the State Court Action (Exhibit B);



NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                      P AGE 3 OF 6
                                                                                         PAGE
D/1030810v3
     Case 4:21-cv-00072-P Document 1 Filed 01/21/21                Page 4 of 6 PageID 4



               (3)
               (3)     Copies of
                       Copies     all Pleadings,
                               of all Pleadings, Process,
                                                 Process, and
                                                          and Orders
                                                              Orders filed
                                                                     filed in the State
                                                                           in the State Court
                                                                                        Court
                       Action (Exhibit C).

         14.
         14.   In accordance
                  accordance with      Court’s Local
                             with this Court's Local Rule
                                                     Rule 81,
                                                           81, Amerisure
                                                               Amerisure Insurance
                                                                          Insurance Company
                                                                                    Company

        concurrently filing
also is concurrently filing with the Notice of Removal: (1) a completed
                                                              completed Civil Cover Sheet, (2)

Supplemental
SupplementalCivil
             CivilCover
                  CoverSheet,
                        Sheet, (3)
                                (3) Notice
                                    Notice of Related Case
                                           of Related Case (identified
                                                           (identified below),
                                                                       below), and (4)
                                                                               and (4)

Certificate of Interested Persons.

         15.
         15.   Defendant retains
               Defendant retains the right to
                                 the right  to supplement
                                                supplement the
                                                            the jurisdictional
                                                                 jurisdictional allegations
                                                                                 allegations by

affidavit, declaration,
affidavit, declaration, or
                        or otherwise
                           otherwise should
                                     should Plaintiff
                                            Plaintiff challenge
                                                      challengethe
                                                                the allegations
                                                                    allegationsin
                                                                                in aa motion
                                                                                      motion to

remand or other filing.

         16.
         16.   In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

   Removal will
of Removal will be given
                   given to all
                            all parties
                                parties and
                                        and to
                                             to the
                                                 the Clerk
                                                     Clerk of
                                                           of the
                                                               the67th
                                                                   67thJudicial
                                                                        Judicial District
                                                                                 District Court,
                                                                                          Court,

Tarrant
Tarrant County,
        County, Texas,
                Texas, where
                       where this matter was pending
                             this matter     pending under Cause No. 067-322819-21,
                                                                     067-322819-21, in
                                                                                    in a

matter styled L&L Fabrication LLC v Amerisure Insurance Company, LLC.

         17.
         17.   A jury trial has been demanded in the State Court Action by Plaintiff.

         18.
         18.   Trial     not commenced
               Trial has not commenced in the
                                           the 67th
                                                67th Judicial
                                                      Judicial District
                                                               District Court,
                                                                        Court, Tarrant
                                                                               Tarrant County,
                                                                                       County,

Texas.

         19.
         19.   Finally, Plaintiff previously
                                  previously filed
                                             filed suit against Defendant
                                                                Defendant with
                                                                          with respect
                                                                               respect to the facts

and circumstances at issue here, in the case styled L&L Fabrication LLC v. Amerisure Insurance

Company, Cause No. 141-319002-20 in the 141st Judicial District Court, Tarrant County, Texas.

Said       lawsuit was subsequently
Said prior lawsuit     subsequently removed
                                    removed to
                                            to the Northern
                                                   Northern District
                                                            District of Texas,
                                                                        Texas, Fort
                                                                               Fort Worth
                                                                                    Worth

Division, case no. 4:20-cv-01059-P, and eventually dismissed without prejudice on November 4,

2020 by the Honorable
            Honorable Mark
                      Mark T.
                           T. Pittman. Defendant offers
                              Pittman. Defendant offers that
                                                        that the
                                                             the removal
                                                                 removal of this
                                                                            this Underlying
                                                                                 Underlying

Lawsuit tracks the removal of the prior litigation, which was deemed to be proper.




NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                     P AGE 4 OF 6
                                                                                        PAGE
D/1030810v3
     Case 4:21-cv-00072-P Document 1 Filed 01/21/21                Page 5 of 6 PageID 5



                                           VII.
                                        CONCLUSION

       20.     This notice was filed timely.
               This notice           timely. The
                                              Theamount
                                                  amountinincontroversy
                                                             controversyexceeds
                                                                         exceeds $75,000.00.
                                                                                  $75,000.00.

Complete diversity
Complete diversityof
                   of citizenship
                      citizenshipexists
                                  exists between
                                         betweenPlaintiff
                                                 Plaintiffand
                                                           andDefendant. This Court
                                                              Defendant. This Court has
                                                                                    has

jurisdiction over
jurisdiction over this
                  this action
                       action pursuant
                              pursuant to
                                        to 28
                                           28 U.S.C.
                                              U.S.C. §§ 1332. Accordingly, the action
                                                        1332. Accordingly,     action is properly
                                                                                         properly

removed pursuant to 28 U.S.C. § 1441.

       21.     Defendant Amerisure
               Defendant Amerisure Insurance
                                   Insurance Company
                                             Company respectfully
                                                     respectfully requests
                                                                  requests that
                                                                           that the United
                                                                                    United

States District Court for the Northern District of Texas, Fort Worth Division, accept and file the

Notice of Removal,
Notice    Removal, assume
                   assume jurisdiction
                          jurisdiction of
                                       of this
                                          this lawsuit,
                                               lawsuit, and
                                                        and issue          further orders and
                                                            issue all such further

processes as may be necessary.

                                             Respectfully submitted,

                                             COOPER & SCULLY, P.C.

                                             By:    /s/ Robert J. Witmeyer
                                                    R. BRENT COOPER
                                                    Texas State Bar No. 04783250
                                                    Email: Brent.Cooper@cooperscully.com
                                                            Brent.Cooper@cooperscully.com
                                                    ROBERT J. WITMEYER
                                                    Texas Bar No. 24091174
                                                    Email: Rob.Witmeyer@cooperscully.com
                                                            Rob.Witmeyer@cooperscully.com

                                                    Founders Square
                                                    900 Jackson, Suite 100
                                                    Dallas, TX 75202
                                                    (214) 712-9500
                                                    (214) 712-9540 (fax)

                                             ATTORNEYS FOR DEFENDANT,
                                             AMERISURE INSURANCE COMPANY




NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                    P AGE 5 OF 6
                                                                                       PAGE
D/1030810v3
     Case 4:21-cv-00072-P Document 1 Filed 01/21/21              Page 6 of 6 PageID 6



                               CERTIFICATE OF SERVICE

        I hereby certify
                  certify that
                          that on                 January, 2021,
                               on the 21st day of January, 2021, a true and
                                                                         and correct
                                                                             correct copy of the
                                                                                             the
foregoing
foregoing document
            document waswas served
                             served on counsel of record
                                    on counsel     record via electronic
                                                              electronic mail,  and/or using
                                                                          mail, and/or using the
Court’s ECF
Court's  ECF filing service:

       Hugh G. Connor II
       Hugh.connor@kellyhart.com
       Hugh.cormor@kellyhart.com
       Michael D. Anderson
       Michael.anderson@kellyhart.com
       KELLY H
       KELLY    ART &
              HART   &H  ALLMAN LLP
                        HALLMAN    LLP
       201 Main Street, Suite 2500
       Fort Worth, Texas 76102
       (817)332-2350 Telephone
       (817)878-9280 Facsimile

                                            /s/ Robert J. Witmeyer
                                            ROBERT J. WITMEYER




NOTICE OF REMOVAL
NOTICE      REMOVAL                                                                  P AGE 6 OF 6
                                                                                     PAGE
D/1030810v3
